In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-409 CV

____________________


IN RE KIM WHITTENBURG




Original Proceeding



MEMORANDUM OPINION 
	The relator filed a petition for writ of mandamus to compel the trial court to vacate
a contempt order and dismiss the motion for enforcement.  The real part in interest, Jerry
Lee Whittenburg, subsequently supplied the Court with a copy of a Rule 11 agreement
filed in the trial court and suggested that the issues raised in the petition for writ of
mandamus have been mooted by the Rule 11 agreement and by subsequent developments
in the trial court.  The relator did not object to the suggestion of mootness.  The trial court
vacated the contempt provisions of the order of enforcement and the parties agreed to
temporary provisions regarding access by the parties to the child.  The petition for writ of
mandamus is denied without reference to the merits of the issues presented in the petition.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered January 5, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.